 


109 HRES 1017 EH: Affirming support for the sovereignty and security of Lebanon and the Lebanese people.
U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1017 
In the House of Representatives, U. S.,

September 26, 2006
 
RESOLUTION 
Affirming support for the sovereignty and security of Lebanon and the Lebanese people. 
 
 
Whereas Lebanon’s remarkable Cedar Revolution led to the withdrawal of Syrian occupation troops in April 2005, the most significant step toward true Lebanese independence and sovereignty since the outbreak of civil war in 1975;  
Whereas the Cedar Revolution reached a dramatic crescendo on March 14, 2005, when one million Lebanese demonstrated in Beirut’s Martyrs Square demanding freedom and independence and an end to the Syrian occupation;  
Whereas true Lebanese independence and sovereignty was not fully achieved even after the Syrian troop withdrawal for many reasons, including especially the apparent ongoing presence of Syrian security personnel in Lebanon, an ongoing assassination campaign against Lebanese public figures who oppose appeasement of Syria, and Hizballah’s control and militarization of southern Lebanon;  
Whereas, on August 12, 2006, during the fighting between Israel and Hizballah, the Government of Lebanon for the first time in decades called for the deployment of the Lebanese armed forces throughout Lebanese territory such that there will be no weapons or authority other than that of the Lebanese state;  
Whereas United Nations Security Council Resolution 1701, which ended the fighting, authorizes an enhanced United Nations Interim Force in Lebanon (UNIFIL) to accompany and support the Lebanese armed forces as they deploy throughout the (Lebanese) South, a process which is currently underway;  
Whereas UNSCR 1701 also calls for the enhanced UNIFIL force, at the request of the Government of Lebanon, to assist the Government of Lebanon to secure its borders and other entry points to prevent the entry in Lebanon without its consent of arms or related materiel;  
Whereas the Lebanese armed forces are inadequate to the task of interdicting arms-smuggling along the Syrian border without the assistance of an international force;  
Whereas the Government of Lebanon has not yet requested the assistance of the enhanced UNIFIL force on the Syrian border;  
Whereas Syria is trying to intimidate Lebanon from requesting UNIFIL assistance on the border, with threatening statements such as the Syrian leader’s warning that such deployment would be deemed hostile; and  
Whereas it is manifestly in the interests of the international community, which seeks peace and stability in the Middle East, to support the full sovereignty and security of Lebanon: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the many Lebanese who continue to adhere steadfastly to the principles of the Cedar Revolution;  
(2)commends the democratically-elected Government of Lebanon for its critical and courageous decision to deploy the Lebanese armed forces, for the first time in decades, to Lebanon’s border with Israel;  
(3)affirms that the clear intention of the international community, as expressed in United Nations Security Council Resolution 1701, is that the flow of weapons to Hizballah should cease and that Hizballah should be disarmed;  
(4)calls on all countries, and particularly countries through which Iranian-supplied materiel passes en route from Iran to Hizballah, to take every possible measure to prevent the transfer of arms to Hizballah, so as to contribute to the stability of Lebanon and of the region and to the enforcement of the sovereignty of the Government of Lebanon over its own territory, as required by UNSCR 1701;  
(5)calls on the international community to monitor the compliance of Iran and Syria with the arms embargo on Hizballah, as these two countries are the principal suppliers of weaponry to Hizballah;  
(6)calls on Iran and Syria to cease supporting Hizballah with funds and arms;  
(7)condemns Syria’s ongoing overt and covert campaign of intimidation against Lebanon;  
(8)condemns the Syrian leader’s outrageous claim that the deployment of international peace-keeping forces on the Lebanese-Syrian border would be hostile against Syria;  
(9)urges the Government of Lebanon to request without delay international assistance including, but not limited to, military forces, as needed, on the Lebanese border with Syria so as to prevent the re-supply of weapons to Hizballah and to ensure the full implementation of all aspects of UNSCR 1701 in spirit and intent, as well as in letter; 
(10)urges that such international assistance not impede commercial, non-military trade between civilians on both sides of the border;   
(11)believes that without such international assistance on the Lebanese border with Syria another Hizballah-provoked war will break out with horrendous consequences for the people of Lebanon, Israel and the entire region;  
(12)pledges support for the democratically-elected Government of Lebanon and the Lebanese people against Syria’s campaign of intimidation; and  
(13)re-affirms its strong support for Lebanon’s independence and for the full sovereignty of the Government of Lebanon over Lebanese territory, through the instrument of the Lebanese armed forces.  
 
Karen L. HaasClerk.
